t c memo united_states tax_court ivan g and rosemary j snorek petitioners v commissioner of internal revenue respondent docket no filed date frank w bastian and reggie l wegner for petitioners blaine holiday and kristin t timmons for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for after concessions the sole issue for decision is whether health insurance premium sec_1both petitioners and respondent have conceded adjustments to the amount of the business_expense deductions petitioners claimed on the return for for petitioner rosemary snorek mrs snorek are fully deductible under sec_162 a or only percent deductible under sec_162 we hold that they are percent deductible background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts and accompanying exhibits are incorporated by this reference petitioners resided in owatonna minnesota at the time they filed the petition mrs snorek operated a sole_proprietorship upholstery business snorek upholstery during that year snorek upholstery executed an adoption_agreement to provide a medical reimbursement plan for eligible employees through an organization called agriplan bizplan the plan eligible employees under the plan would be fully reimbursed by snorek upholstery for health insurance costs for themselves and their immediate_family and reimbursed up to dollar_figure for other out-of-pocket medical_expenses to be reimbursed an eligible_employee was required to submit a transmittal form to agriplan bizplan noting the amount the eligible_employee paid_or_incurred for health insurance and out- of-pocket medical_expenses during the year agriplan bizplan 2all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar would then audit the transmittal form and issue a statement to snorek upholstery stating the amount it should reimburse the eligible_employee mrs snorek as owner and operator of snorek upholstery and petitioner ivan snorek mr snorek executed a written employment agreement near the end of in which mr snorek agreed to perform repair and recovery services for snorek upholstery beginning in the employment agreement specified that mr snorek would annually receive dollar_figure in wages and would be an eligible_employee under the plan mr snorek performed services for snorek upholstery in and was paid dollar_figure near the end of mr snorek submitted an employee benefit expense transmittal form transmittal form to the plan claiming that he had paid dollar_figure of eligible medical_expenses during the year of this amount dollar_figure was attributable to premiums_paid on a blue cross blue shield individual_health_insurance policy for mrs snorek the record does not contain any evidence showing that mr snorek paid the health insurance premiums for mrs snorek or that he was reimbursed by snorek upholstery petitioners filed a joint federal_income_tax return for petitioners reported income and expenses from snorek upholstery on schedule c profit or loss from business petitioners deducted dollar_figure as an employee_benefit_plan expense the dollar_figure deduction was attributable to the claimed eligible medical_expenses submitted to the plan respondent sent petitioners a deficiency_notice respondent determined that petitioners were not allowed to deduct the dollar_figure claimed employee_benefit_plan expenses attributable to the health insurance premiums for mrs snorek respondent determined that percent of dollar_figure was deductible under sec_162 petitioners timely filed a petition discussion we are asked to decide whether petitioners can deduct the health insurance premiums for mrs snorek and if so to what extent this is an unusual substantiation case because the parties agree that the health insurance premiums for mrs snorek were paid they disagree as to who paid the premiums we look to the general_rule that deductions are a matter of legislative grace and the taxpayer must show that he or she is entitled to any deduction claimed rule a 308_us_488 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioners do not assert that the burden shifts to respondent under sec_7491 therefore the burden_of_proof remains with petitioner in addition taxpayers may fully deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year carrying_on_a_trade_or_business sec_162 ordinary and necessary business_expenses include the reimbursement of employee_benefit_plan expenses to an employee for expenses the employee pays or incurs sec_162 sec_1_162-10 income_tax regs the deductibility of health insurance costs paid_or_incurred by self-employed individuals however is subject_to the special rules of sec_162 for self-employed individuals are allowed to deduct only an amount equal to percent of the amount_paid or incurred during the year for health insurance sec_162 and b respondent argues that mrs snorek a self-employed_individual paid her own health insurance premiums and therefore the premium payments are only percent deductible under sec_162 petitioners counter that mr snorek an eligible_employee under the plan paid the health insurance premiums for mrs snorek and further argue that snorek upholstery reimbursed him they argue therefore that the health insurance premiums for mrs snorek are fully deductible as an ordinary and necessary business_expense we disagree petitioners failed to provide evidence that mr snorek the eligible_employee paid the health insurance premiums for mrs snorek or that he was reimbursed by snorek upholstery for that amount petitioners introduced the transmittal form that mr snorek submitted to the plan on which he claimed he paid the health insurance premiums for mrs snorek petitioners introduced no documentary_evidence however showing that mr snorek actually paid the health insurance premiums for mrs snorek petitioners did not for example introduce receipts or canceled checks showing that mr snorek paid the health insurance premiums for mrs snorek petitioners also did not introduce the premium statement or policy itself which may have identified the party responsible for making the premium payments for the insured petitioners’ failure to produce this documentation caused respondent to determine that mrs snorek paid the health insurance premiums for herself nothing in the record rebuts this determination nor convinces us that petitioners have carried their burden of proving that mr snorek paid the health insurance premiums for mrs snorek to entitle him to deduct percent of the premium payments accordingly we hold that petitioners may deduct only dollar_figure percent of the dollar_figure health insurance premiums for mrs snorek under sec_162 to reflect the foregoing and the concessions of the parties decision will be entered under rule
